Case: 12-10262     Document: 00512009388         Page: 1     Date Filed: 10/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 4, 2012
                                     No. 12-10262
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ELNORA MOSES,

                                                  Plaintiff - Appellant

v.

TEXAS COMMISSION ON
ENVIRONMENTAL QUALITY,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CV-522


Before DAVIS, JONES, and DENNIS, Circuit Judges.
PER CURIAM:*
        After Elnora Moses (“Moses”) was placed on disciplinary probation for
creating a disruptive work environment and ultimately terminated for failing to
meet the requirements of her conditional Return to Work Certification, she filed
suit against her former employer, the Texas Commission on Environmental
Quality (“TCEQ”). Moses’s complaint alleged that she suffered from a hostile
work environment due to sexual harassment and that TCEQ unlawfully


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10262   Document: 00512009388     Page: 2   Date Filed: 10/04/2012

                                 No. 11-60533

retaliated against her for complaining about the harassment. Finding that
Moses failed to present facts sufficient to meet the prima facie requirements of
a Title VII hostile work environment claim based on sexual harassment or a
Title VII retaliation case, the district court granted TCEQ’s motion for summary
judgment and dismissed Moses’s suit with prejudice.
      Moses’s deficient briefing fails to cite any evidence or legal authority
supporting her claims. Although pro se briefs are afforded liberal construction,
arguments must be briefed in order to be preserved. Yohey v. Collings, 985 F.2d
222, 224-25 (5th Cir. 1993). Even assuming that Moses properly briefed her
claims, the record shows that the district court properly concluded that there is
no genuine issue of material fact.
                                                             AFFIRMED.




                                       2